
	
		II
		111th CONGRESS
		1st Session
		S. 2079
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on açai, uncooked or
		  cooked by steaming or boiling in water, frozen, whether or not containing added
		  sugar or other sweetening matter.
	
	
		1.Açai, otherwise prepared or
			 preserved, whether or not containing added sugar or other sweetening matter or
			 spirit, not elsewhere specified or included
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other: Açai, otherwise prepared or preserved, whether or not
						containing added sugar or other sweetening matter or spirit, not elsewhere
						specified or included (provided for in subheading 2008.99.8000) FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
